Citation Nr: 0640217	
Decision Date: 12/29/06    Archive Date: 01/05/07	

DOCKET NO.  06-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of post-
operative prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1966 to 
December 1967.  He is shown to have physically served in the 
Republic of Korea from 17 November 1966 to 16 December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to service 
connection for residuals of post-operative prostate cancer.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The objective and probative evidence of record 
preponderates against a finding that the veteran's prostate 
cancer, discovered in 2002, was incurred or aggravated during 
or within one year following separation from active military 
service, or is otherwise attributable to herbicide exposure 
during overseas service in Korea.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during active 
military service; nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000:  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)).  The VCAA and 
regulations implementing it are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in March 2003, 
prior to the issuance of the initial adverse rating decision 
denying his claim in May 2003.  This notification informed 
him of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised him, in essence, that he 
should submit any relevant evidence in his possession.  He 
was provided additional VCAA notice in October 2003.

All relevant records of the veteran's treatment for prostate 
cancer with VA have been collected for review, as have his 
service medical records.  The RO specifically requested the 
National Personnel Records Center (NPRC) to perform a search 
for any records confirming the veteran's exposure to 
herbicide agents, but no such records could be found.  The 
veteran submitted statements and other evidence in support of 
his claim, and he testified before the undersigned at a video 
conference hearing in October 2006.  The veteran does not 
argue, nor does the evidence on file suggest, that there 
remains any relevant evidence which is uncollected for 
review.  

The veteran was most recently provided additional VCAA notice 
with respect to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding downstream issues of evaluation and 
effective date.  To the extent that that notice may be 
considered untimely, in that it was provided after the RO 
adjudicated the veteran's claim, the Board notes that no 
allowance of any VA benefit can flow from the Board's 
disposition of this appeal.  Thus, any defect in the timing 
of that notice must be considered harmless.  The Board finds 
that VCAA has been satisfied.

Laws and Regulations Pertaining to Service Connection:  
Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for certain specified diseases, including 
certain malignant tumors, may be rebuttably presumed, if such 
malignancy is shown to have been manifest to a compensable 
degree within one year after service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, there is a specific statute pertaining to 
presumptive service connection for diseases specifically 
attributable to herbicide (Agent Orange) exposure at 
38 U.S.C.A. § 1116.  The statute and implementing regulations 
at 38 C.F.R. §§ 3.307 and 3.309 provide for presumptive 
service connection for specifically listed diseases, 
including prostate cancer, for veterans who served on active 
duty in Vietnam (or the contiguous waters).  These 
presumptive provisions are also applicable to veteran's who 
served in Korea, if a veteran's claimed exposure to 
herbicides in Korea is verified.  

Notwithstanding the foregoing laws and regulations with 
respect to presumptive service connection for diseases 
attributable to herbicide exposure, the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is never precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

Legal Analysis:  The veteran filed his initial claim for 
service connection for prostate cancer in February 2003.  In 
March 2003, he submitted a written statement indicating that, 
during his overseas service in Korea, he was responsible for 
transport of drums marked herbicide, and was told it was the 
same defoliant used in Vietnam.  The veteran reported also 
using hand sprays of this substance, to spray and control 
weeds in the barracks area.  He has also pointed out an 
apparent inconsistency in the law, in that the Department of 
Defense (DoD) only recognizes the use of Agent Orange 
herbicide in Korea from April 1968 to July 1969, but benefits 
for dependents of active duty military manifesting spina 
bifida are authorized if the service member's Korean service 
commenced as early as September 1967.  See 38 U.S.C.A. § 1821 
(West Supp. 2005).

In his video conference hearing before the undersigned, the 
veteran argued that a friend of his from another region of 
the United States, who served approximately two weeks before 
the veteran in Korea, was apparently granted service 
connection for a presumptive disease attributable to 
herbicide exposure.  He further testified that during his 
overseas service in Korea, he routinely traveled in and 
around the area of the demilitarized zone (DMZ).  He 
submitted copies of photographs of himself and a cousin in 
substantiation of this claim.  At the time of the hearing, 
the veteran stated that, during his overseas service in 
Korea, he served in transport convoys hauling supplies for 
some nine months, including ". . . hauling barrels and 
stuff.  I don't know what was in them."

The clinical history in this case is certainly not in 
dispute.  The service medical records contain no finding or 
diagnosis of prostate cancer, nor is there any such evidence 
within one year after service separation.  In March 1999, the 
veteran had surgery for removal of a rectal polyp, which was 
apparently benign.  In January 2002, the veteran was found to 
have an elevated prostate specific antigen (PSA) blood test.  
In August 2002, a biopsy of his prostate was positive for 
adenocarcinoma (cancer).  In October 2002, he underwent a 
radical prostatectomy for removal of the cancer.

The veteran is documented as having served overseas in Korea 
from November 1966 to December 1967, and personnel records 
indicate he was assigned with the 23rd Infantry, 2nd Infantry 
Division.  He was later assigned with the 702d Maintenance 
Battalion.  

The veteran and his representative have acknowledged that DoD 
has confirmed that Agent Orange herbicide was used in Korea 
along the DMZ only from April 1968 through July 1969.  During 
the pendency of the appeal, the veteran submitted 
information, obtained from the Internet, which in fact 
confirmed official DoD reports that use of herbicides began 
in Korea in May 1968.  He also submitted a document 
indicating that 55 gallons of Agent Orange was test-sprayed 
in areas of the 2nd United States Army and 21st Division of 
the Korean Army in October 1967, before the United States 
Army began widespread use.  Another document again reports 
that certain test spraying was performed in South Korea in 
1967.

After careful and thorough evaluation of all of the evidence 
on file, the Board concludes that a clear preponderance of 
the evidence is against the veteran's claim for service 
connection for prostate cancer, or its post-operative 
residuals.  As noted above, the laws and regulations 
governing presumptive service connection for diseases 
attributable to Agent Orange exposure require that a veteran 
have been stationed in Vietnam or the contiguous waters.  
These presumptions apply to veterans of Korea, but only if 
claimed exposure is verified.  The veteran's claimed exposure 
in this case is not verified.  The presumptive provisions 
regarding diseases, including prostate cancer, attributable 
to exposure to Agent Orange are therefore not applicable in 
this case.  Under these circumstances, the veteran must 
produce evidence demonstrating that his prostate cancer is in 
fact attributable to exposure to herbicides during service in 
Korea.  

As noted previously, DoD has confirmed only that Agent Orange 
herbicide was used in Korea in the area of the DMZ from 
April 1968 to July 1969.  The veteran's objective service 
record clearly shows that he departed Korea in December 1967, 
several months prior.  Although the veteran did submit 
certain documents indicating that some test spraying may have 
preceded these recognized dates, these documents do not 
confirm or prove any widespread use of herbicide agent in 
Korea prior to April 1968, nor is there any direct evidence 
that the veteran was exposed to any early test spraying.  

There is simply no objective evidence on file showing the 
veteran was actually exposed to herbicide agent during his 
overseas service in Korea.  Although he initially wrote in 
March 2003 that he transported drums which were marked 
herbicide, and was told that this was the same defoliant used 
in Vietnam, and that he used hand sprays of this substance in 
and around his barracks area, he did not testify to these 
facts at the time of his October 2006 hearing before the 
undersigned.  At that time, the veteran only indicated that 
he was involved in transporting supplies and equipment of all 
kinds, and this included barrels but "I don't know what was 
in them."  

The Board can offer no explanation or justification for the 
apparent disparity between DoD recognition that Agent Orange 
was initially used in the area of the DMZ in Korea in 
April 1968, and the provisions in 38 U.S.C.A. § 1821 that 
refer to a time frame beginning in September 1967.  The Board 
notes, however, that § 1821 does not appear to create a 
presumption of herbicide exposure for service in or near the 
DMZ.  Nor does it appear contain any legal conclusions to the 
effect that Agent Orange was, in fact, used in the area of 
the DMZ as early as September 1967.  See, e.g., 38 U.S.C.A. 
§ 1821(c)(2) (indicating that a veteran has "covered service 
in Korea" only if, among other things, it "is determined by 
the Secretary [of VA], in consultation with the Secretary of 
Defense, [that the veteran was] exposed to a herbicide agent 
during such service in or near the Korean [DMZ]."); id. 
§ 1821(d) (indicating that the term "herbicide agent" means 
"a chemical in a herbicide used . . . [in the DMZ], as 
determined by the Secretary [of VA] in consultation with the 
Secretary of Defense, during the period beginning on 
September 1, 1967 and ending on August 31, 1971.") (Emphasis 
added.)  In any event, Congress has limited the applicability 
of § 1821 to benefits for spina bifida.  As such, it provides 
no basis for granting the claim presently on appeal.

In summary, the evidence does not show that the veteran was 
exposed to herbicide agents during service in Korea.  The 
veteran did not incur prostate cancer at any time during or 
within one year after service separation, and there is no 
competent medical evidence which in any way links the 
veteran's documented onset of prostate cancer in 2002 to any 
incident, injury, disease or exposure which occurred during 
military service.  The appeal must be denied.


ORDER

Entitlement to service connection for post-operative 
residuals of prostate cancer is denied. 



	                        
____________________________________________
	DAVID A. BRENNINGMEYER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


